Exhibit 10.2

 

SUMMARY OF ARRANGEMENT BETWEEN THE COMPANY

AND ITS SENIOR EXECUTIVE OFFICERS

 

In July 2003, the Compensation Committee of the Board of Directors of Polycom,
Inc. (the “Company”) approved the following compensatory arrangements for the
Company’s senior executive officers reporting under Section 16 of the Securities
Exchange Act of 1934, as amended, in the event of the involuntary termination of
their employment without cause:

 

A twelve-month period in which to exercise stock options which are outstanding
on the date of termination (to the extent exercisable on the date of
termination). This twelve-month exercise period applies to:

 

  • stock options outstanding as of the date of approval of this arrangement by
the Compensation Committee which also have exercise prices above the fair market
value of Polycom common stock on that date; and

 

  • stock options granted on or after the date of approval of this arrangement
by the Compensation Committee.